Citation Nr: 0507700	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  97-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for hepatitis.  

2.	Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

3.	Entitlement to service connection for a skin disorder as 
secondary to herbicide exposure.  

4.	Entitlement to service connection for a gastrointestinal 
disorder as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 1997 and July 1998 rating decisions of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in March 1999.  

The case was remanded by the Board in August 1999.

The issue of service connection for a psychiatric disorder, 
including PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Hepatitis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	A skin disorder was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

3.	A gastrointestinal disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.

4.	A skin disorder that may be related to Agent Orange is not 
currently demonstrated.  

5.	A gastrointestinal disorder that may be related to Agent 
Orange is not currently demonstrated.  


CONCLUSIONS OF LAW

1.	Hepatitis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§  3.303 (2004).

2.	A skin disorder due to exposure to the defoliant Agent 
Orange was neither incurred in nor aggravated by service nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.	A gastrointestinal disorder due to exposure to the 
defoliant Agent Orange was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in November 2002 and in 
November and December 2003, pursuant to remand by the Court 
and the Board, that provided notification of the information 
and medical evidence necessary to substantiate this claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, in October 2004, the RO asked the 
appellant to submit information regarding any evidence that 
he believes pertains to the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  In response to the letter 
provided in October 2004 the veteran's representative, in 
December 2004, responded that there were no further records 
for consideration.  The RO re-adjudicated the claims in a 
supplemental statement of the case in July 2004 without 
"taint" from previous adjudications.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking service connection for hepatitis.  
Review of the service medical records shows that the veteran 
had no complaints or manifestations of hepatitis while he was 
on active duty.  On examination for separation from service, 
no pertinent abnormality is demonstrated.  The veteran's 
sister has written that he was treated for hepatitis B 
shortly after service.  Medical records of treatment that the 
veteran received following service show that the veteran was 
found to have hepatitis C in 1996.  At that time, he reported 
that he was noted to have jaundice in 1970.  VA outpatient 
treatment records, dated in 2002 and 2003, show continued 
treatment for hepatitis C.  These records show no 
relationship between hepatitis and service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran did not manifest symptoms of hepatitis during 
service.  There is no medical opinion of record to the effect 
that the veteran's hepatitis is related to his period of 
active duty.  While he has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his hepatitis, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, as hepatitis was not manifested during service 
or shown to be related thereto, service connection must be 
denied.  

The veteran was noted in service (April 1970) to have an 8-
year history of mainlining narcotics.  Other evidence of 
record shows that he continued to do so long after service.  
To attribute his hepatitis to a "dirty" needle in service 
would therefore require gross speculation.  Moreover, the 
infection would not be deemed to have been incurred in line 
of duty.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

The veteran is claiming service connection for a skin 
disorder and a gastrointestinal disorder as result of 
exposure to the defoliant Agent Orange during service in 
Vietnam.  Aside from the presumptive provisions applicable to 
disabilities that may be related to the defoliant Agent 
Orange, service connection might be established by 
satisfactory proof of direct service connection.  See Combee 
v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  It is noted that 
the veteran served on active duty in Vietnam from November 
1969 to August 1970.  

Service medical records show no complaint or manifestation of 
a skin or gastrointestinal disorder during service.  These 
disabilities were first manifested of record many years after 
the veteran's separation from service and, as was the case 
with the veteran's hepatitis, there is no medical opinion 
relating any disorder of the skin or gastrointestinal system 
to service.  Under these circumstances, service connection on 
a direct basis is denied.  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2003) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service  The last date on which such veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

VA outpatient treatment records show that the veteran was 
treated for gastrointestinal complaints in July and August 
1996.  At that time, diagnoses included gastritis and 
Barrett's esophagus.  These records do not show a chronic 
skin disorder.  

The veteran is shown to have a chronic gastrointestinal 
disorder and has claimed a skin disorder that he believes are 
related to his exposure to the dioxin, Agent Orange, during 
service.  The law and regulations applicable to presumptive 
diseases that are due to Agent Orange includes several skin 
disabilities, none of which has been manifested by the 
veteran.  There are no presumptions applicable to the 
gastrointestinal disorders that have been clinically 
confirmed as afflicting the veteran has been diagnosed with.  
Under these circumstances, service connection for skin or 
gastrointestinal disabilities as related to Agent Orange is 
not warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

ORDER

Service connection for hepatitis is denied.  

Service connection for a skin disorder is denied.  

Service connection for a gastrointestinal disorder is denied.  


REMAND

The veteran is claiming service connection for a psychiatric 
disorder.  VA outpatient treatment records show assessments 
of PTSD.  These are based upon the history as provided by the 
veteran.  In West v. Brown, 7 Vet. App. 70 (1994), the United 
State Court of Appeals for Veterans Claims (Court) held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  He has not, as yet, given 
sufficient detail of these events for a verification to be 
attempted.  It is noted that is service records are not 
currently available for review, nor have any of his claimed 
stressors been verified.  He has; however, been assessed by a 
VA physician as having PTSD.  Under these circumstances, 
additional development is believed to be warranted.  

The case is remanded for the following:

1.	The RO should request that copies of the 
veteran's service records be obtained 
from the National Personnel Records 
Center.  

2.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action. 

3.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197.  The USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
that may have pertinent information.

4.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

5.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


